DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-13, 15-16, 20-23, 25-26, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aizu EP 0234869 A2
Re claim 12, Aizu teaches a disease management system, comprising: an ophthalmic imaging device including: an illumination module capable of generating coherent light (see module including numeral 22); a first optical assembly configured to direct the coherent light to a region of interest of a fundus of an eye (branch including numeral 1 laser); an imaging sensor configured to generate image data based on light received from the region of interest (see numeral 40); and a second optical assembly configured to direct the light from the region of interest to the imaging sensor (section including numeral 40); and one or more processors (numeral 50) configured to: calculate laser speckle contrast values based on the image data (see page 5 line 34-52); receive at least first patient-specific data (see page 4, lines 26-35); and generate, based on the laser speckle contrast values and the first patient-specific data, first data for display on a display device, the first data representing including at least the first patient-specific data and a laser speckle contrast image indicative of blood flow in the region of interest and the first patient-specific data (see page 5 line 34-52).
Re claim 13, Aizu teaches further comprising: one or more sensors configured to collect the at least first patient-specific data (see numeral 40).
	Re claim 15, Aizu teaches wherein the one or more processors are further configured to: analyze the laser speckle contrast values to determine blood vessel information including one or more of blood flow, blood vessel density, blood vessel diameter, or classification of vessels as arteries or veins (see page 5, lines 34-52).
	Re claim 16, Aizu teaches wherein the one or more processors are further configured to: generate, based on the blood vessel information, second data for display on a display device, the second data including a graph of the blood vessel information presented as a function of time (see printer and monitor).
	Re claim 20, Aizu teaches wherein the first optical assembly and the second optical assembly share at least a first optical element (see numeral 13).
	Re claim 21, Aizu teaches wherein the ophthalmic imaging device further includes: a second illumination module capable of generating incoherent light, wherein the one or more processors are further configured to generate, based on the image data, second data for display on a display device, the second data representing one or more of a reflectance image, spectroscopic image, or fluorescence image (see numeral 32).
	Re claim 22, Aizu teaches a method comprising: illuminating a region of interest of a fundus of an eye with coherent light (see numeral 1); receiving light from the region of interest (see numeral 40); generating image data based on the light (see page 5, lines 34-52); calculating laser speckle contrast values based on the image data (see page 5, lines 34-52); receiving at least first patient-specific data (see page 4 lines 26-35); and generating, based on the laser speckle contrast values and the first patient-specific data, first data for display on a display device, the first data representing including at least the first patient-specific data and a laser speckle contrast image indicative of blood flow in the region of interest and the first patient-specific data (see page 5, lines 34-52).
	Re claim 23, Aizu teaches further comprising: collecting the first patient-specific data from one or more sensors (see numeral 40).
	Re claim 25, Aizu teaches further comprising: analyzing the laser speckle contrast values to determine blood vessel information including one or more of blood flow, blood vessel density, blood vessel diameter, or classification of vessels as arteries or veins (see page 5 lines 34-52).
	Re claim 26, Aizu teaches further comprising: generating, based on the blood vessel information, second data for display on a display device, the second data including a graph of the blood vessel information presented as a function of time (see page 5 lines 34-52).
	Re claim 31, Aizu teaches further comprising: generating incoherent light (see numeral 22); and generating, based on the image data, second data for display on a display device, the second data representing one or more of a reflectance image, spectroscopic image, or fluorescence image (see page 5 lines 34-52).
Allowable Subject Matter
Claims 14, 17-19, 24, 27-29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to independent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the one or more processors are further configured to: analyze the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy; recited together in combination with the totality of particular features/limitations recited therein
	In regard to independent claim 17, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the one or more processors are further configured to: analyze the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 24, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the one or more sensors include one or more of a blood glucose meter, a continuous glucose monitor, an infusion pump, a weight scale, or an exercise sensor; recited together in combination with the totality of particular features/limitations recited therein
	In regard to independent claim 27, the prior art taken either singly or in combination fails to anticipate or fairly suggest further comprising: analyzing the blood vessel information and the patient-specific data to determine an increased risk of diabetic retinopathy; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872